DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claim 1-5, 8-12 and 15-18 are allowed in view of Examiner’s Amendment presented below. 

Allowable Subject Matter
2.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of a system has a beacon associated with a passenger seat.  The beacon is configured to communicate with a control hub and with a passenger guiding device.  The beacon is configured to provide an indication when the passenger guiding device is arranged at a predetermined distance from the passenger seat.  The beacon is configured to alter a characteristic of the indication based on distance between the passenger guiding device and the passenger seat when the passenger guiding device is arranged within the predetermined distance from the passenger seat, where the indication is a light emission.  
The indicator is a light, the indication is a light emission, and the at least one characteristic of the indication is an intensity of a light emission from the light.  The controller is configured to gradually increase the intensity of the light emission as the distance between the passenger seat and the passenger guiding device decreases and to decrease the intensity of the light emission as the distance between the passenger seat and the passenger guiding device increases within the predetermined distance.  The controller gradually adjusts the intensity of the light emission indication.  The controller gradually increases the intensity of the light emission indication as the distance between the passenger and the seat decreases (compare FIG. 6 with increased 
Consider claim 1, the best reference found during the process of examination, Dunn (US 2017/0203856), discloses a method for controlling a plurality of environmental factors that trigger a negative emotional state is provided. The method may include analyzing a plurality of user data when a user experiences a plurality of various environmental factors. The method may also include determining an emotional state experienced by the user when each of the plurality of various environmental factors is present based on the plurality of user data. The method may include receiving a plurality of calendar information associated with a user account. The method may also include identifying an upcoming event based on the plurality of calendar information. The method may include identifying an environmental factor within the plurality of various environmental factors is present at the upcoming event. The method may also include, in response to determining the environmental factor causes the user to experience a negative emotional state, executing an accommodation method based on the environmental factor.
Consider claim 1, another best reference found during the process of examination, Ayyagari (US 20160347453), discloses passenger control unit is provided that may include a push-button, power assembly, and control and communication circuitry. The push-button may be for control of a passenger service unit (PSU) onboard a passenger vehicle, and may also generate mechanical energy when pushed. The power assembly may convert the mechanical energy to electrical energy, and store the electrical energy, solely from which the control and 
	Claims 11 and 15 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, for reasons similar to those discussed above with respect to claim 1, therefore claims 11 and 15 are patentable over related arts.  Claims 2-4, 8-10, 12 and 16-18 are variously depend from claims 1, 11 and 15, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  
Therefore, claims 1-5, 8-12 and 15-18 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689